Citation Nr: 9916714	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-31 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to a total rating based on 
individual unemployability due to the veteran's service-
connected back disorder.  The veteran filed a timely notice 
of disagreement, and was issued a statement of the case in 
August 1996.  The RO received his substantive appeal later 
that month.


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
lumbar strain, rated as 60 percent disabling.  This is the 
veteran's only service-connected disability.

2.  The veteran's chronic lumbar strain, as shown by VA 
examination, is of such severity as to preclude him from 
obtaining or retaining all forms of substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to 
service-connected disability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (1998).  In the instant case, the Board notes that 
the schedular criteria, pursuant to 38 C.F.R. § 4.16 (1998), 
are met.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The pertinent evidence of record will be briefly summarized 
below.  An April 1996 VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, shows 
that the veteran completed high school and one-year of 
college.  He reported last working full-time in 1977, as a 
soil tester for an engineering company.

VA medical records developed in 1995 and 1996 show treatment 
on occasion for pain resulting from degenerative joint 
disease.

In conjunction, with his present claim the veteran was 
afforded VA general medical examination with a special 
orthopedic evaluation in May 1996.  On orthopedic examination 
of the veteran, it was noted that he moved about somewhat 
slowly with a limp on the left.  He was able to stand erect.  
There was no definite spasm, but the veteran had a rather 
generalized tenderness to palpation over the entire low back 
region.  Range of motion of the lumbar spine was demonstrated 
to be only 30 degrees of flexion and 5 degrees of extension 
with complaints of pain on motion.  Minimal raising of either 
leg led to complaints of severe lower back pain.  The veteran 
stated that he was unable to heel and toe walk, and when 
asked to squat, he demonstrated a minimal squat.  Reflexes 
and sensation were intact in the lower extremities.  The 
diagnosis was chronic lumbar syndrome with a history of old 
injury.  The orthopedic examiner further commented that, as 
far as employability, it appears to be a moot point as the 
veteran has not worked since 1977.  From his history and 
examination today, the examiner opined that the veteran would 
have rather significant difficulty with any bending, lifting 
and carrying, as well as sitting, standing or walking.  The 
orthopedic examiner also opined that the veteran would have 
difficulty with climbing stairs or steps, and would be unable 
to work around unprotected heights or moving machinery.

On the occasion of VA examination in March 1998, the 
examining physician noted the veteran's service-connected 
chronic lumbar strain was markedly symptomatic.  As far as 
functional loss of the back, it was indicated that the 
veteran was markedly limited in functional ability due to 
significant pain on motion.  

After a contemporaneous review of the record, the Board is 
satisfied that the evidence of record supports the veteran's 
claim.  It is manifest that the May 1996 VA orthopedic 
examiner deemed the veteran to be incapable of performing the 
acts required by employment by virtue of his service-
connected low back disorder.  Therefore, contrary to the RO's 
previous determination, the Board finds that a total rating 
based on individual unemployability is warranted



ORDER

A total rating based on individual on employability due to 
service connected disability is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

